Citation Nr: 0704864	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-28 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral groin 
hernias, status post repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from September 1974 to March 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
May 2004.  A statement of the case was issued in July 2004, 
and a substantive appeal was received in July 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issue before the Board involves a claim of entitlement to 
service connection for bilateral groin hernias, status post 
repair.  The veteran maintains that his hernia was documented 
on his separation examination a week prior to discharge from 
service.  The statement of the case includes a statement to 
the effect that no hernias were noted on the examinations at 
the time the veteran entered active or was released from 
active duty.  This statement gives the impression that a 
separation examination report was actually reviewed by the 
RO.  However, at the October 2004 hearing the veteran's 
representative commented that the report of the separation 
examination is not of record, and the Board's review of the 
claims file also failed to discover any separation 
examination report, although there is a notation in service 
medical records that an examination was scheduled for 
February 1984.  Under the circumstances, the Board believes 
appellate review is not appropriate at this time.  Action 
should be taken to locate and associate the separation 
examination report with the claims file.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate service connection claims, but he was not 
provided with notice of the type of evidence necessary to 
establish disability ratings and/or an effective date for the 
disability on appeal.  Since the appeal is being remanded for 
other reasons outlined above, it is appropriate to also 
direct that the RO furnish proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) to comply with the Court's 
holding.  

1.  The RO should furnish the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should take appropriate action 
to locate and associate the veteran's 
separation examination report with the 
veteran's claims file.  If necessary, a 
request should be made to the National 
Personnel Records Center.  If the record 
is unavailable, the RO should notify the 
veteran of the inability to obtain the 
records pursuant to 38 C.F.R. § 3.159(e).           

3.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted for the veteran's 
bilateral groin hernias, status post 
repair.  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



